Citation Nr: 1506302	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right shoulder degenerative joint disease (DJD) with rotator cup and labrum tears (right shoulder condition) prior to September 18, 2012, and in excess of 40 percent thereafter, on a schedular basis.

2.  Entitlement to an initial evaluation in excess of 30 percent for the right shoulder condition prior to September 18, 2012, and in excess of 40 percent thereafter, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1958 to June 1960.

These matters come on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A July 2011 rating decision granted service connection for the right shoulder condition, and assigned a 20 percent disability evaluation, effective May 29, 2009, the date of the claim.  A June 2012 rating decision assigned a 30 percent disability evaluation, effective September 6, 2011, the date of newly submitted evidence indicating that the condition had worsened while the appeal was pending.  

In his July 2012 formal appeal, the Veteran indicated that he was limiting his appeal to the issue of whether a higher than 30 percent disability evaluation was warranted for the period from September 6, 2011.  Thus, the issue of entitlement to a higher than 20 percent evaluation for the period prior to September 6, 2011 is not on appeal.  Finally, a May 2013 rating decision assigned a 40 percent disability evaluation, effective September 18, 2012, the date of additional evidence showing that the right shoulder condition had again worsened.  

Entitlement to individual unemployability was granted effective July 2009.  

The issue of whether higher initial ratings for the right shoulder condition are warranted on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to September 18, 2012, the Veteran's right shoulder condition has been manifested by intermediate ankylosis of the glenohumeral joint, with abduction less than 60 degrees but greater than 25 degrees.

2.  For the period from September 18, 2012, the Veteran's right shoulder condition has been manifested by unfavorable ankylosis of the glenohumeral joint, with abduction less than 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  For the period prior to September 18, 2012, the criteria for an initial evaluation of 40 percent, but no higher, for the right shoulder condition have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5200, 5201 (2014).

2.  For the period from September 18, 2012 the criteria for an initial evaluation of 50 percent for the right shoulder condition have been met on a schedular basis.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5200, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations to assess the right shoulder condition in April 2012 and December 2012.  Additional medical opinions were provided by VA medical professionals in August 2012 and September 2012.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.




Initial Rating for the Right Shoulder Condition

The Veteran contends that he is entitled to higher initial ratings for both periods on appeal.  In the October 2014 Informal Hearing presentation, his representative asserts that reasonable doubt should be resolved in favor of the Veteran as to the extent of range of motion limitation, and that the matter should be referred for extraschedular consideration.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

An initial matter, the Board observes that the Veteran is right handed.  Thus, his right shoulder is his major (or dominant) shoulder.  For the entire period on appeal, the Veteran's right shoulder condition has been rated under Diagnostic Code 5201, for limitation of motion of the arm.  Under Diagnostic Code 5201, limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 40 percent evaluation for the major extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

As will be discussed below, the Board finds that, for both periods on appeal, the right shoulder condition is more appropriately rated under Diagnostic Code 5200, for ankylosis of the scapulohumeral joint.  Diagnostic Code 5200 provides a 30 percent evaluation for favorable ankylosis, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 40 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 50 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.

Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  An ankylosed joint is more commonly referred to as "frozen."  See e.g. Dorland's Illustrated Medical Dictionary 286 (32d ed.2012) (Frozen shoulder, also called adhesive capsulitis, is an "adhesive inflammation between the joint capsule and the peripheral articular cartilage of the shoulder ... characterized by shoulder pain of gradual onset, with increasing pain, stiffness, and limitation of motion.").

A September 2011 VA orthopedic consultation note shows an assessment of frozen right shoulder.  The note's author states, "he has only about 30-40 degrees of abduction and forward flexion on the left; he actually has less on the right secondary to a frozen shoulder...  Passively he has almost no motion, again because of severe pain...  Basically, he has good use of his elbows and hands but has lost function in his shoulders."  

On VA examination in April 2012, right shoulder abduction was to 40 degrees.  The VA examiner endorsed ankylosis of both shoulders, and indicated that abduction was limited by ankylosis to between 60 degrees and 25 degrees.  

The record contains correspondence between the April 2012 examiner and a representative of the RO.  In August 2012, the RO employee wrote, "Under section 9, ankylosis, both shoulders were said to be ankylosed, with abduction limited to between 60 and 25 degrees.  According to the Rating Schedule, ankylosis of the scapulohumeral articulation is when the scapula and the humerus move as one piece...  Please clarify whether this is in fact the case."  Approximately one week later, the VA examiner issued an addendum, stating that ankylosis was not found.  The RO employee responded that ankylosis is defined as "the immobilization and consolidation of a joint due to disease, injury, or surgical procedure."  She then stated, "We hope that none of our examiners will confuse ankylosis as defined this way with any ability to move the joint."  

A September 2012 VA orthopedic note shows that abduction of the right shoulder was to zero degrees.  The assessment was permanent disability secondary to bilateral ankylosis of both shoulders.  

Upon VA examination of December 2012, right shoulder abduction was to 15 degrees; it was limited by pain to 10 degrees.  The examiner did not endorse ankylosis.  

Thus, for both periods on appeal, there is a positive diagnosis of ankylosis by a VA orthopedic professional, and a negative finding by a VA compensation examiner.  As the evidence is in relative equipoise, the Board resolves reasonable doubt in favor of the Veteran and finds that he had ankylosis of the glenohumeral joint for both periods on appeal.  Therefore, Diagnostic Code 5200 is applicable.  

As noted above, he was found to have right shoulder abduction limited to 40 degrees in April 2012.  In the September 2011 VA treatment note, the examiner stated that his left shoulder abduction was limited to 30-40 degrees, and that right shoulder abduction was less.  Abduction limited to between 25 and 60 degrees is contemplated by a 40 percent disability evaluation under Diagnostic Code 5200.  Thus, the Board finds that a 40 percent evaluation, but no higher, is warranted for the period prior to September 18, 2012 on a schedular basis.  The next higher 50 percent rating is not warranted unless abduction is 25 degrees or less.

For the period from September 18, 2012, the evidence shows that right shoulder abduction was limited to less than 25 degrees.  Thus, the Board finds that the maximum 50 percent rating evaluation is warranted for that period on a schedular basis.  

The Board has also considered whether a higher rating would be warranted under any other Diagnostic Code during the periods on appeal.  For both periods, the only potentially applicable diagnostic code that would offer a higher rating on a schedular basis is Diagnostic Code 5202, which contemplates other impairments of the humerus.  Under that diagnostic code, a 50 percent evaluation is warranted where there is fibrous union of the humerus.  A 60 percent evaluation is warranted for nonunion of the humerus (false or flail joint).  A maximum 80 percent evaluation is warranted where there is loss of head of the humerus (flail shoulder).  Throughout both periods on appeal, there have been no findings of any of the other impairments of the humerus contemplated under Diagnostic Code 5202.  Thus, a higher rating is not warranted on a schedular basis for either period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

Here, the evidence reflects that the Veteran is unable to dress himself independently or sleep in a bed as a result of his shoulder conditions.  According to the range of motion findings, he would not be able to bring his hand to his mouth without bringing his head down to his hand.  Although the evaluation of the left shoulder is not currently on appeal, the medical evidence of record shows that the left shoulder condition is of similar severity to the right shoulder condition.  As the Veteran essentially has lost all use of both shoulders, the Board finds that the combined effects of his service-connected disability present an exceptional disability picture.  In light of Johnson, the Board finds that the collective impact of the Veteran's shoulder disabilities warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b).


ORDER

For the period prior to September 18, 2012, a schedular rating of 40 percent, but no higher, is warranted for the right shoulder condition.

For the period from September 18, 2012, a schedular rating of 50 percent, but no higher, is warranted for the right shoulder condition.

Submission of the claim on an extraschedular basis to the Director, Compensation and Pension Service, is warranted.


REMAND

As noted, in light of Johnson, the Board has determined that referral for an extraschedular evaluation is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for increased ratings for the Veteran's shoulder conditions to the Director, Compensation Service, for extraschedular consideration. 

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


